DETAILED ACTION
	This Office action is responsive to communication received 01/05/2022 – Amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 21-27, 29-35 and 41-49 remain pending.
Response to Arguments
	In the arguments received 01/05/2022, the applicant proposes amendments to overcome the rejections of the claims under 35 U.S.C. §112(b).  The applicant further attempts to point out that the originally-filed disclosure provides proper support and antecedent basis for certain language in claims 21, 29, 47 and 48 in order to overcome the outstanding rejection under 35 U.S.C. §112(a). 
	IN RESPONSE:
	The proposed changes to claims 42-45 to overcome the previous rejection of these claims under 35 U.S.C. §112(b) are acknowledged.  The rejection of claims 42-45 under 35 U.S.C. §112(b) has been overcome. 
	With respect to the applicant’s explanation of how the drawings show the features of claims 21, 29, 47 and 48 (see REMARKS of 01/05/2022, scanned pages 2-4), it is not fully understood how applicant’s FIG. 10 and FIG. 11 show a tapered first end and a tapered second end.  Applicant states that the thick black surface highlighted in annotated FIG. 10 of the REMARKS is evidence of a tapered second end and that the thick black surface highlighted in annotated FIG. 11 of the REMARKS is evidence of a tapered first end.  There is no way to interpret the thick black surface in either of FIGS. 10 or 11 as anything other than exactly this, a thick black surface.  FIGS. 10 and 11 are identified as being perspective views (i.e., Specification, “Brief Description of the Drawings”, scanned page 5).  There simply is no way to tapered first and second ends.  There is no guidance whatsoever in the description for one of ordinary skill in the art to understand that any type of tapering exists, as set forth in each of claim 21 (at lines 43-46), claim 29 (at lines 27-30), claim 47 and claim 48.  In fact, “taper”, nor any variation of the term “taper”, appears in the originally-filed specification.  Moreover, the specification provides no description of where exactly the first radial dimension and the second radial dimension are located with respect to the head portion.  
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-27, 29-35 and 41-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Office is unable to find any support in the original specification and drawings of the following structure that has been added to the claims since the filing of the application. 
that have a tapered end that transitions from a first radial dimension to a second radial dimension that is less than the first radial dimension, the second radial dimension being spaced axially further from the head portion of the second member than the first radial dimension. 
	b. 	In claim 29 lines 27-30 -  a plurality of members in the form of teeth or ribs that have a tapered end that transitions from a first radial dimension to a second radial dimension that is less than the first radial dimension, the second radial dimension being spaced axially further from the head portion of the second member than the first radial dimension.
	c. 	In claim 47 -  the third anti-rotation member of the second member is the plurality of members in the form of teeth or ribs that have the tapered first end that transitions from the first radial dimension to the second radial dimension that is less than the first radial dimension, the second radial dimension being spaced axially further from the head portion of the second member than the first radial dimension.
	d. 	In claim 48 -  the plurality of members in the form of teeth or ribs have a tapered second end that transitions from a third radial dimension to a fourth radial dimension that is less than the third radial dimension, the fourth radial dimension being spaced axially closer to the head portion of the second member than the third radial dimension.

Allowable Subject Matter
Claims 21-27, 29-35 and 41-49 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), set forth in this Office action.

Information Disclosure Statement
A review of the application history reveals that one of the IDS papers received 09/28/2017 that includes a listing of five foreign patent documents as well as the two IDS papers received 02/18/2021 may not have been acknowledged and that copies of the signed/initialed/dated papers may not have been provided to the applicant.  To provide clarity in the file wrapper, included with this Office action are signed/initialed/dated copies of these particular IDS papers.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The examiner in charge of this application has been changed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711